Citation Nr: 1420181	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-31 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent for residuals of a right foot fracture. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to October 1945.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO).

The issues of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for malaria, entitlement to service connection for Hepatitis B and C, and entitlement to service connection for right knee and right hip disorders, to include as secondary to the service-connected right foot disability, have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


REMAND

A longitudinal review of the record revealed that the Veteran filed a claim for an increased evaluation for his service-connected residuals of a right foot fracture in July 2009.  In a November 2009 rating decision, the RO assigned a 10 percent rating, effective July 30, 2009.  The Veteran filed a timely notice of disagreement in March 2010, in which he objected to the evaluation assigned for his service-connected right foot disability.  After a statement of the case was issued in July 2010, the Veteran continued to disagree with the assigned evaluation for his service-connected right foot disability and filed a substantive appeal to the Board later that month.  A supplemental statement of the case was issued for this matter in July 2013.

VA's duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The September 2009 VA foot examination report is too remote, and the evidence of record is otherwise inadequate to assess the present severity of the Veteran's service-connected residuals of a right foot fracture.  The Veteran has asserted that he has right foot drop as a result of his in-service right foot fracture.  In a June 2010 VA general medical examination report, the examiner indicated that the Veteran did not require an assistive device for ambulation, had no functional limitation with standing or walking, and did not require use of corrective footwear.  However, in a May 2011 statement, a private treatment provider, R. M. H., D. O., stated that the Veteran's right leg injury during World War II and subsequent foot drop was most likely caused by neurologic involvement and have left him with permanent foot drop and requiring an assistive device.  

The record further reflects that the Veteran failed to report to a scheduled VA foot examination in June 2013.  Yet, documentation showing that notice of the scheduled examination was sent to the Veteran is not of record.  Based on the cumulative evidence of record, this claim must be remanded to schedule the Veteran for a VA examination to determine the current severity of his service-connected right foot disability.  A copy of the examination notification letter should be associated with the claims file by the RO.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Regardless of his response, the RO must obtain all outstanding records relevant to the claim being remanded, to include VA treatment records from Loma Linda VAMC from July 2013 to the present.  Also of particular interest are any private treatment records from R. M. H., D. O., at Inland Family Healthcare Centers, Inc. for the time period from July 2008 to the present.

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an examination to determine the current severity of his service-connected residuals of a right foot fracture.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  The examiner must perform any test or studies deemed necessary for accurate assessment.  The examiner must state whether the Veteran's right foot fracture residuals are best characterized as a moderate, moderately severe, or severe foot injury.  The examiner must also determine whether each diagnosed right foot disorder, to include degenerative arthritis, right heel spurs, and right foot drop, is a residual of the Veteran's service-connected right foot disability. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim, taking into consideration all relevant evidence associated with the evidence of record since the July 2013 supplemental statement of the case.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

6.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

